Case 1:17-cv-00052-IMK-MJA Document 171 Filed 05/18/20 Page 1 of 2 PageID #: 5915



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

  SCOTT T. BALLOCK,

                     Plaintiff,

  v.                                             CIVIL ACTION NO. 1:17CV52
                                                        (Judge Keeley)

  ELLEN   RUTH COSTLOW,
  STATE   TROOPER MICHAEL KIEF,
  STATE   TROOPER RONNIE M. GASKINS, and
  STATE   TROOPER CHRIS BERRY,

                     Defendants.

   ORDER FOLLOWING HEARING ON MOTION FOR ATTORNEYS’ FEES AND COSTS

          During a hearing held on May 15, 2020, the Court heard

  argument on the pending motion of the State Trooper defendants for

  attorneys’ fees and costs (Dkt. Nos. 165, 170). At the conclusion

  of the hearing, the Court:

  •       DIRECTED defense counsel to submit an itemized summary of

          attorneys’ fees pursuant to Federal Rule of Civil Procedure

          54(d)(2)(C); and

  •       DIRECTED the parties to brief the following questions:

          (a)   Whether the defendants are entitled to an award of

                attorneys’ fees for work performed related to their

                motion to dismiss (Dkt. No. 15); and

        (b)     Whether   the   defendants   are entitled to an award of

                attorneys’ fees under 28 U.S.C. § 1988 for work performed

                defending against the plaintiff’s state law claims for
Case 1:17-cv-00052-IMK-MJA Document 171 Filed 05/18/20 Page 2 of 2 PageID #: 5916



  BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

   ORDER FOLLOWING HEARING ON MOTION FOR ATTORNEYS’ FEES AND COSTS

              intentional infliction of emotional distress and tortious

              interference with an employment contract.

        Opening briefs are due no later than Friday, June 5, 2020.

  Response briefs are due no later than Monday, June 15, 2020. No

  reply briefs shall be submitted.

        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit copies of this Order

  to counsel of record.

  DATED: May 18, 2020

                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE




                                       2
